DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    AJAIB MANN M.D. and AJAIB S. MANN HOSPITALISTS, INC.,
                         Appellants,

                                     v.

   GARY PETTIGROSSI, as Personal Representative of the Estates of
         ANN PETTIGROSSI and GERARD PETTIGROSSI,
                          Appellees.

                               No. 4D17-1627

                               [June 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE14013975.

   Dinah Stein of Hicks Porter, Ebenfeld & Stein, P.A., Miami, and Michael
A. Petruccelli and Steven A. Osher of Petruccelli & Osher, P.A., Fort
Lauderdale, for appellants.

   Bryan S. Gowdy and Rebecca Bowen Creed of Creed & Gowdy, P.A.,
Jacksonville, for appellees.

  Peter K. Spillis and Anthony H. Quackenbush of Kelley/Uustal, Fort
Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.